Citation Nr: 0508777	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to service connection for Lyme disease. 

3.  Entitlement to an original disability evaluation in 
excess of zero percent for recurrent sprain of the right 
ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1986 to 
September 1997.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The August 1998 rating decision granted 
service connection for residuals of recurrent right ankle 
strain and a zero percent rating was assigned effective 
September 25, 1997.  Service connection was also established 
for acne with pigmented patches, tinnitus, right 
temporomandibular joint dysfunction, and genital herpes.  The 
claims for service connection for a right wrist disability, 
Lyme disease, skin disease, MPV Type 3 STD, dysthymic 
disorder, back condition, and residuals of a cesarean section 
were denied.  The veteran filed a notice of disagreement for 
all issues and a statement of the case was issued.  However, 
in her substantive appeal, the veteran indicated that she 
only was appealing the issues of entitlement to a higher 
disability evaluation for the right ankle disability, and 
entitlement to service connection for a right wrist 
disability and Lyme disease.  The appeal for the other issues 
was not perfected and these issues are not before the Board 
for appellate review.  38 C.F.R. § 20.200 (2004).  

In the May 1999 substantive appeal, the veteran requested a 
local hearing.  In a May 1999 statement, the veteran's 
representative indicated that the veteran wanted a hearing 
before the RO and before the Board.  However, in a November 
2004 statement, the veteran's representative indicated that 
the veteran wanted to cancel the hearing requests.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA specifically provides that in the case of a claim 
for disability compensation, the duty to assist includes 
obtaining the claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

Review of the record reveals that the veteran served in 
active duty from November 1986 to September 1997.  However, 
the service medical records associated with the claims folder 
only contain service medical records dated from 1992 to 1997.  
There is no indication in the responses from the National 
Personnel Records Center (NPRC) as to whether a search was 
made for the missing service medical records.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for a higher initial rating for recurrent 
sprain of the right ankle, another VA examination is 
necessary because the March 1998 VA examination report does 
not report whether the veteran experienced functional loss 
due to pain or additional loss of motion due to pain in the 
right ankle.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2004).  There is medical evidence 
that the veteran experiences painful motion of the right 
ankle.  In an October 1999, statement a private podiatrist 
indicated that the veteran's right ankle was examined, and 
that she had painful range of motion.  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should contact the NPRC 
and request a search for the veteran's 
service medical records for the time 
period of November 1986 to 1992.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of the service-connected right 
ankle disability.    

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the range of 
motion in the right ankle in degrees.  

The examiner should determine whether the 
right ankle disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

If any range of motion loss is found, the 
examiner should report whether the loss 
is moderate or marked.  

The examiner should report whether there 
is malunion of the right os calcis or 
astragalus, and if so, whether the 
malunion is moderate or marked.   

3.  Then the AMC or RO should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
her representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




